Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/21 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 16, line 3, delete “separating” and insert - - separately - -.
This change corrects the issue with clarity denoted in the previous Office Action that the applicant did not address.
Drawings
FIG. 2 is objected to due to missing letters.  Applicant is required to submit a replacement drawing for FIG. 2 wherein the following changes are corrected:
“metho” should be changed to – method - -;
“syste” should be changed to - - system - -;
These changes are required to correct the misspellings shown in FIG. 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malik et al (20090005063) disclose a method and system for determining the location of a first wireless device (e.g., a mobile unit) within a wireless network which includes determining a signal strength contour associated with RF communication between the access point and the mobile unit.  Two popular methods of location prediction are the mathematical modeling approach and the "fingerprinting" approach. In the mathematical modeling approach, the AP transmit power and antenna gain are used to determine signal coverage, or a "heat map."  The system and method are reciprocal.  A number of RF tags ("RFID tags," or simply "tags") 104, 107 may also be distributed throughout the environment. These tags, which may be of various types, are read by a number of RFID readers (or simply "readers") 108 having one or more associated antennas 106 provided within the environment. A particular RFID reader 108 may have multiple associated antennas 106. Each antenna 106, 107 has an associated RF range 116, 117 106 (or "signal strength contour") which depends upon, among other things, the strength of the respective antenna, and may be defined by a variety of shapes, depending upon the nature of the antenna (i.e., the RF range need not be circular or spherical as illustrated in FIG. 1).  An antenna 107 coupled to an AP 120 may also communicate directly with RFID tags.  As is known, RSSI values are proportional to the distance from the MU to the associated AP. Thus, a mathematical model may be used to generate AP signal strength contours that correspond to the MU RSSI. The relationship between the MU signal strength and AP signal strength may be defined as:
AP RSSI contour=MU transmit power+MU antenna gain-path loss (1)
MU RSSI contour=AP transmit power+AP antenna gain-path loss (2).
Malik et al thus disclose a method for locating a first wireless device within a wireless network comprising a second wireless device, wherein each of the first and second wireless devices have respective antenna gains and transmit powers, comprising the steps of: determining a signal strength contour associated with RF communication between the first wireless device and the second wireless device; adding a correction factor to the first signal strength contour to produce a corrected signal strength contour, wherein the correction factor includes the sums of the differences between the transmit power and the antenna gain associated with at least one of the first and second wireless devices.
MacDonald et al (20040152471) disclose a method and apparatus for estimating a mobile station location include receiving reported signal strengths or other attachment indicator values from a mobile station. A mobile location module (MLM) receives the reported signal strength contours associated with the attachment points. Based on a comparison of the reported attachment indicator values with characteristic values, the MLM provides a mobile location estimate.
Allowable Subject Matter
Claims 1, 4-9, 11-13, 16 and 18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646